Exhibit 10.1







Amendment No. 2

to

Employment Agreement of Scott M. Cattanach







This agreement is entered into as of this 22nd day of February, 2007 and
constitutes an amendment (“Amendment No. 2”) to that certain employment
agreement dated April 10, 2003, and as first amended on April 13, 2005 (as so
amended, the “Agreement”) by and between Peoples State Bank, Wausau, Wisconsin,
a Wisconsin banking corporation (the “Bank”), and Scott M. Cattanach, of Wausau,
Wisconsin (“Mr. Cattanach”).




WHEREAS, this Amendment No. 2 constitutes a notice that no further extensions of
the term of the Agreement shall be made under the terms of the Agreement as now
in effect; and




WHEREAS, the Bank and Mr. Cattanach wish to amend the Agreement in order to
adjust the term of the Agreement; and




The parties agree as follows:




1.

Defined Terms.  Each term, when used in this Amendment No. 2, shall have the
same meaning as such term in the Agreement.




2.

Term.  Paragraph 2 of the Agreement shall be amended to read as follows:




2.

Term.  The term of this agreement shall commence on the Commencement Date and
shall end at midnight on the Expiration Date.  For purposes of this agreement,
the term “Expiration Date” shall mean the first to occur of (a) the date of Mr.
Cattanach’s death, or (b) the later of (1) July 1, 2009, and (2) the date to
which the term of this agreement has most recently been extended pursuant to the
following sentence.  On July 1, 2009, and each subsequent July 1, the term of
this agreement shall automatically be extended for one calendar year; provided,
however, that automatic extensions of the term of this agreement (and,
consequently, the Expiration Date) pursuant to this sentence shall cease on the
first to occur of (x) either the Bank or Mr. Cattanach giving to the other, not
less than 90 days prior to the Expiration Date of the original or any extended
term, a written notice that no, or no further, as the case may be, automatic
extensions of the term of this agreement shall thereafter occur, but the giving
of such a notice shall not affect any previous extensions, or (y)
Mr. Cattanach’s 66th birthday.  The term “Term of Employment” shall mean the
period beginning on the Commencement Date and ending on the earlier of the
Expiration Date or the date on which Mr. Cattanach’s employment is terminated
pursuant to paragraphs 5 or 8; provided, however, that for purposes of Mr.
Cattanach’s entitlement to any severance benefit pursuant to such paragraphs,
Mr. Cattanach shall be deemed to have incurred a termination of employment with
the Bank only on such date on which his employment has been terminated by the
Bank, each other





-1-




--------------------------------------------------------------------------------

member of the controlled group of corporations of which the Bank is a member,
and each other entity under common control with the Bank, and has thereby
incurred a separation from service within the meaning of Code Section
409A(a)(2)(A) (a “Separation from Service”).




3.

Change of Control Severance Benefit.  Paragraph 8(d)(i)(B) of the Agreement
shall be amended to read as follows:




(B) the amount equal to 300% of Mr. Cattanach’s annual salary as most recently
in effect pursuant to paragraph 4(a);




4.

Ratification of Employment Agreement.  Except as otherwise provided in
paragraphs 2 and 3 of this Amendment No. 2, all terms of the Agreement are
hereby ratified and confirmed and remain in full force and effect.




IN WITNESS WHEREOF, the Bank and Mr. Cattanach have caused this instrument to be
executed as of the date first written above.







PEOPLES STATE BANK










By:  PATRICK L. CROOKS

Patrick L. Crooks

As its Chairman of the Board







SCOTT M. CATTANACH

Scott M. Cattanach





-2-


